DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The office acknowledges Applicant’s response filed 11/18/2020.
Summary
	This communication is a Final Office Action Non-Final on the merits.
Claims 1 – 25 are pending.
Claims 1 – 12, 14 – 16, and 21 – 25 are rejected.
Claims 1, 3-5, 8-9, and 16 are amended.
Claims 13 and 17 – 20 are canceled.
Claims 21 – 25 are new.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 4 states, “…leaving adhesive-coated fabric to cure…” However, it appears that the subject “the” is needed such that the passage reads, “…leaving the adhesive-coated fabric to cure…”
Appropriate correction is required.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 24, the claim recites the limitation "said environmental friendly nature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further, the term "environmentally friendly" is a relative term which renders the claim indefinite.  The term "environmentally friendly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what threshold is required to be met to consider something as “environmentally friendly”.


Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrazzi (US 2008/0187252 A1) in view of Schnaars (US 2014/0363106 A1) or in view of Lipes (US 2003/0060349 A1), and in further view of Holmes (US 2011/0052106 A1) or in further view of Hartman (US 2006/0030472 A1).

Regarding claim 1, Dabrazzi teaches a method of manufacturing a non-rigid container, the method including the following steps: 
coating a surface of a fabric (See [0024] that describes an intermediate layer {Fig 2, #13} of the bag {Fig 3} consists of a "cotton wool" or a "non-woven fabric") with a water-based adhesive (See [0037] that describes that the layers of the bag can be bonded through gluing with glues. Merriam Webster defines a glue as "a hard protein chiefly gelatinous substance that absorbs water to form a viscous solution with strong adhesive properties and that is obtained by cooking down collagenous materials (such as hides or bones)." Therefore, it is interpreted that the descried "glue" is a water-based adhesive); 
leaving the adhesive-coated fabric to cure for a predetermined period of time (There is no specific period of time that is provided in the claim for the adhesive to cure. Therefore, any length of time can be used to fulfill the limitations of the claim. Thus, Dabrazzi teaches that the application of the adhesive will have a length of time after application for the adhesive to cure); 
permanently adhering a paper to said adhesive-coated fabric (See [0027] that describes that a paper can be adhered to a fabric material); 
cutting one or more required pattern pieces (See [0043] that describes that the composite material illustrated in Fig 2 is cut to a desired shape); 
stitching said one or more patters pieces together in a desired fashion (See [0044] that describes that the cut material is sewn {stitched} together at a seam {Fig 3, #20}).
	Dabrazzi does not specifically teach permanently adhering a paper to said adhesive surface of said fabric in a heat fusing press (italicized for emphasis), or coating the paper with a hydrophobic coating.
	Schnaars teaches permanently adhering a paper to said adhesive surface of said fabric in a heat fusing press (See [0070] that describes two materials {materials consisting of a coating and a polyethylene fabric, which are analogous to the paper and adhesive-coated fabric} are heat fused together).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi to incorporate the teachings of Schnaars 
	However, it may be argued that Schnaars does not teach permanently adhering a paper to said adhesive surface of said fabric in a heat fusing press.
	Therefore, Lipes is presented to teach permanently adhering a paper to said adhesive-coated fabric in a heat fusing press (See [0018] and [0019] that describes that two materials are heat fused together).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi to incorporate the teachings of Lipes to include using a heat fusing process with the motivation that the use of a heat fusing process provides a method to join materials together as recognized in [0002].
	Dabrazzi, Schnaars, or Lipes do not specifically teach coating the paper with a hydrophobic coating.
Holmes teaches coating the paper with a hydrophobic coating (See [0035] that describes that a layer of a bag material is coated with a hydrophobic coating {polymeric material}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, or Lipes to incorporate the teachings of Holmes to include coating a material with a hydrophobic coating with the motivation that the hydrophobic coating provides a degree of moisture resistance to the composite bag, as recognized by Holmes in [0035].
However, it may be argued that Holmes does not teach coating the paper with a hydrophobic coating.
(See [0090] that describes that a material can be coated with a fluoropolymer {a hydrophobic coating}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, or Lipes to incorporate the teachings of Hartman to include coating a material with a hydrophobic coating with the motivation that the hydrophobic coating would make the material water repellant, as recognized by Hartman in [0090].

Claim Rejections – 35 USC §103 Design Choice
Claims 2 - 19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman.
Claims 2 – 19 recite multiple embodiments of the method steps that lack support for criticality in the specification. Therefore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have developed the method steps claimed in claims 2-19 because Applicant has not disclosed that those method steps provide an advantage, is used for a particular purpose, or solves a stated problem. 	Therefore, it would have been an obvious matter of design choice to modify Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman to obtain the invention as specified in claims 2-19. However, in light of the above design choice rejection, specific rejections in light of the state of the art are also provided below.

Regarding claim 2, Dabrazzi discloses a fabric (See [0024] that describes an intermediate layer {Fig 2, #13} of the bag {Fig 3} consists of a "cotton wool" or a "non-woven fabric").
Dabrazzi does not disclose expressly wherein said fabric is provided in the form of a 100% cotton calico 135 gsm or poly-cotton blend, weave or twill.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the fabric disclosed by Dabrazzi to be a 100% cotton calico 135 gsm or poly-cotton blend, weave or twill because Applicant has not disclosed that those particular fabrics provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a cotton wool or any other fabric consistency disclosed by Dabrazzi in [0024] because the fabric would still be shapeable into a bag.
	Therefore, it would have been an obvious matter of design choice to modify Dabrazzi to obtain the invention as specified in claim 2.

Regarding claim 5, Dabrazzi discloses a sheet of paper attached to the fabric (See [0027] that describes that a paper can be adhered to a fabric material).
Dabrazzi does not disclose expressly wherein said paper is provided in the example form of 80 and 85 gsm extensible sack kraft paper, bleached or unbleached.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the paper disclosed by Dabrazzi to be wherein said paper is provided in the example form of 80 and 85 gsm extensible sack kraft paper, bleached or unbleached because Applicant has not disclosed that that particular paper provides 
	Therefore, it would have been an obvious matter of design choice to modify Dabrazzi to obtain the invention as specified in claim 5.

Regarding claims 11-12, Dabrazzi discloses a water based adhesive (See [0037] that describes that the layers of the bag can be bonded through gluing with glues. Merriam Webster defines a glue as "a hard protein chiefly gelatinous substance that absorbs water to form a viscous solution with strong adhesive properties and that is obtained by cooking down collagenous materials (such as hides or bones)." Therefore, it is interpreted that the descried "glue" is a water-based adhesive).
Dabrazzi does not disclose expressly that said water-based adhesive is provided in the example form of a thermal acrylic polymer water-based adhesive or that said step of coating a surface of a fabric includes passing said fabric through a roller process where a pressure of 80 pounds/square inch is applied to the fabric at 100 degrees Celsius.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the glue disclosed by Dabrazzi to be a thermal acrylic polymer water-based adhesive or utilize the method of passing said fabric through a roller process where a pressure of 80 pounds/square inch is applied to the fabric at 100 degrees Celsius because Applicant has not disclosed that that particular adhesive or process provides an advantage, is used for a particular purpose, or solves a stated problem. One of 
	Therefore, it would have been an obvious matter of design choice to modify Dabrazzi to obtain the invention as specified in claims 11 and 12.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman; and in further view of Draper (US 2015/0082748 A1).

Regarding claim 3, Dabrazzi, Schnaars, Lipes, Holmes, and Hartman teach all of the elements described above.
	 However, Dabrazzi, Schnaars, Lipes, Holmes, nor Hartman specifically teach a method as claimed in claim 1, wherein said paper is provided in the form of sack kraft paper manufactured from a medium to low refined long fiber kraft pulp, with refining at high and forming a low consistency, granting fiber-to-fiber bonding with a high porosity.
	Draper teaches a method as claimed in claim 1, wherein said paper is provided in the form of sack craft paper manufactured from a medium to low refined long fiber kraft pulp, with refining at high and forming a low consistency, granting fiber-to-fiber bonding with a high porosity (See [0034] that describes that kraft paper is used as a reinforcing paper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, Lipes, Holmes, and Hartman .	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman; in further view of Draper and in further view of Terada (US 2012/0276347 A1).

Regarding claim 4, Dabrazzi, Schnaars, Lipes, Holmes, Hartman, and Draper teach all of the elements described above.
	 However, Dabrazzi, Schnaars, Lipes, Holmes, Hartman, nor Draper specifically teach a method as claimed in claim 3, wherein said paper is dried with loose draws, allowing it to shrink in a dryer.
	Terada teaches a method as claimed in claim 3, wherein said paper is dried with loose draws, allowing it to shrink in a dryer (See [0105] that describes that a material is shrunk in a dryer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, Lipes, Holmes, Hartman, and Draper to incorporate the teachings of Terada to include drying the kraft paper with the motivation that such a process would allow for the formation of a three-dimensional sheet as described in [0005] of Terada.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman; in further view of Smith (US 2011/0123137 A1).

Regarding claim 6, Dabrazzi, Schnaars, Lipes, Holmes, and Hartman teach all of the elements described above.
	 However, Dabrazzi, Schnaars, Lipes, Holmes, nor Hartman specifically teach a method as claimed in claim 3, wherein said paper is dried with loose draws, allowing it to shrink in the dryer.
	Smith teaches a method as claimed in claim 1, wherein said method includes the step of printing a pattern or design on said paper (See Fig 1, #150 that illustrates printed indicia on a bag. See further [0020] and [0024] that describes the printing of indicia on a paper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, Lipes, Holmes, and Hartman to incorporate the teachings of Smith to include printing a pattern of design on the paper with the motivation that such a process would allow for display information related to the product or the packaging to be displayed on the paper.

Claim Rejections – 35 USC §103 Design Choice
Claims 7 - 9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman; in further view of Smith.

Regarding claims 7-9, Dabrazzi as modified by Smith teaches printing an indicia on a paper (See Fig 1, #150 that illustrates printed indicia on a bag. See further [0020] and [0024] that describes the printing of an indicia on a paper).
Dabrazzi nor Smith expressly teach that said indicia is formed through the methods described in claims 7-9, namely screen printing, digital flatbed printing or stamping with one or more of the following: an alcohol-based ink, a specialised textile ink, a permanent archival ink or an oil-based ink, a permanent marker, or painting on said paper using a non-water-based paint.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the printing taught by Dabrazzi as modified by Smith to be the printing/drawing taught as claimed in claims 7-9 because Applicant has not disclosed that those methods of printing/drawing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the indicia formed by Smith.
	Therefore, it would have been an obvious matter of design choice to modify Dabrazzi to obtain the invention as specified in claims 7 - 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman; in further view of Smith, and in further view of Terada (US 2012/0276347 A1).

Regarding claim 10, Dabrazzi, Schnaars, Lipes, Holmes, Hartman, and Smith teach all of the elements described above.
 a method as claimed in claim 6, wherein said method includes the step of debossing, embossing and/or foiling said material.
	Terada teaches a method as claimed in claim 6, wherein said method includes the step of debossing, embossing and/or foiling said material (See [0029] that describes that a bonded fabric material is embossed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, Lipes, Holmes, Hartman, and Smith to incorporate the teachings of Terada to include embossing a fabric material with the motivation that such a process would allow for the formation of a three-dimensional sheet as described in [0005] of Terada.

Claims 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman.

Regarding claim 14, Dabrazzi, Schnaars, Lipes, Holmes, and Hartman teach all of the elements described above.
	 However, Dabrazzi, Lipes, Holmes, nor Hartman specifically teach a method as claimed in claim 1, wherein said heat fusing of said fabric and paper takes place at a pressure of between 1 Bar and 3 Bar.
(See [0063] that describes heat fusing at a pressure of 20 psi, converted is 1.39 bar).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Lipes, Holmes, and Hartman to incorporate the teachings of Schnaars to include using a heat fusing process with the motivation that the use of a heat fusing process provides a method to join materials together as recognized in [0070]-[0071].

Regarding claim 15, Dabrazzi, Schnaars, Lipes, Holmes, and Hartman teach all of the elements described above.
	 However, Dabrazzi, Lipes, Holmes, nor Hartman specifically teach a method as claimed in claim 14, wherein said heat fusing of said fabric and paper takes place at a temperature of between 100 and 120 degrees Celsius.
	Schnaars teaches a method as claimed in claim 14, wherein said heat fusing of said fabric and paper takes place at a temperature of between 100 and 120 degrees Celsius (See [0063] that describes heat fusing at a temperature between 112.8 °C - 129.4 °C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Lipes, Holmes, and Hartman to incorporate the teachings of Schnaars to include using a heat fusing process with the motivation that the use of a heat fusing process provides a method to join materials together as recognized in [0070]-[0071].

Regarding claim 16, Dabrazzi, Schnaars, Lipes, Holmes, and Hartman teach all of the elements described above.
	 However, Dabrazzi, Schnaars, Lipes, nor Holmes specifically teach a method as claimed in claim 1, wherein said step of coating said material includes the step of spraying said material with a hydrophobic liquid repelling coating, in the example form of Nano Technology Textile Coating or Nano Silicon Dioxide (SiO2).
	Hartman teaches a method as claimed in claim 1, wherein said step of coating said material includes the step of spraying said material with a hydrophobic liquid repelling coating (See [0090] that describes that the material is coated "a fluoropolymer to make it hydrophobic and/or water repellent"), in the example form of Nano Technology Textile Coating or Nano Silicon Dioxide (SiO2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, or Lipes to incorporate the teachings of Hartman to include coating a material with a hydrophobic coating with the motivation that the hydrophobic coating would make the material water repellant, as recognized by Hartman in [0090].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, and in further view of Holmes or in further view of Hartman; and in further view Lyons (US 2016/0160436 A1).

Regarding claim 21, Dabrazzi, Schnaars, Lipes, Holmes, and Hartman teach all of the elements described above.
 a method as claimed in claim 1, wherein said hydrophobic coating include nanoparticles which form ultra-thick non-polymer based matrix and permanently bonds with the surface of the fabric, so as to protect it from oil, water and dirt.
	Lyons teaches a method as claimed in claim 1, wherein said hydrophobic coating include nanoparticles which form ultra-thick non-polymer based matrix and permanently bonds with the surface of the fabric, so as to protect it from oil, water and dirt (See at least [0145] and [0148] that describe the coating of a material with a nano-particle-based hydrophobic coating using a high-pressure gun).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, Lipes, Holmes, and Hartman to incorporate the teachings of Lyons to include coating a material with a hydrophobic coating using a high-pressure gun with the motivation that the coating would protect the material from moisture, as recognized in [0145] and [0148] of Lyons.

Claim 22-25 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrazzi in view of Schnaars or in view of Lipes, in further view of Holmes or in further view of Hartman; in further view of Lyons, in further view of Wimalasiri (See NPL U on PTO-892 titled, “Silica Based Super Hydrophobic Nanocoatings for Natural Rubber Surfaces”), and in further view of Oeko-Tex (See NPL V and W on PTO-892; the provided archived Wikipedia article dated March 2018 and Standard 100 by OEKO-TEX, respectively).

Regarding claim 22, Dabrazzi, Schnaars, Lipes, Holmes, Lyons, and Hartman teach all of the elements described above.
	However, Dabrazzi, Schnaars, Lipes, Holmes, Lyons, and Hartman do not specifically teach a method as claimed in claim 16, wherein said hydrophobic liquid repelling coating is Nano Technology Textile Coating or Nano Silicon Dioxide (SiO2).
	Wimalasiri teaches a method as claimed in claim 16, wherein said hydrophobic liquid repelling coating is Nano Technology Textile Coating or Nano Silicon Dioxide (SiO2) (See Abstract of article and introduction discussing the coating of a material with a nano-silica for hydrophobic properties).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, Lipes, Holmes, and Hartman to incorporate the teachings of Wimalasiri to include a hydrophobic liquid repelling coating is Nano Technology Textile Coating or Nano Silicon Dioxide with the motivation of creating a material with both hydrophobic properties and, “comparable mechanical properties and significantly better alcohol resistivity” compared to uncoated materials (see last sentence of abstract).

Regarding claim 23, Dabrazzi, Schnaars, Lipes, Holmes, Lyons, Hartman, and Wimalasiri teach all of the elements described above.
	 However, Dabrazzi, Schnaars, Lipes, Holmes, Lyons, nor Wimalasiri specifically teach a method as claimed in claim 22, wherein said coating is water-based and free from alcohol.
	Hartman teaches a method as claimed in claim 22, wherein said coating is water-based and free from alcohol (see [0090] that describes the coating/barrier material is dispersed in a water/polar solvent. Dictionary.com defines "water-based" as (of a substance or solution) using or having water as a medium or main ingredient. Since the coating material is dispersed in a water solvent, it can be considered as "water-based" as per this definition).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, or Lipes to incorporate the teachings of Hartman to include coating a material with a hydrophobic coating with the motivation that the hydrophobic coating would make the material water repellant, as recognized by Hartman in [0090].

Regarding claim 24, Dabrazzi, Schnaars, Lipes, Holmes, Lyons, Hartman, and Wimalasiri teach all of the elements described above.
However, Dabrazzi, Schnaars, Lipes, Holmes, Lyons, nor Wimalasiri a method as claimed in claim 23, wherein said environmental friendly nature of said coating is verified independently in accordance with a predetermined standard.
	OEKO-TEX (See NPL OEKO-TEX Wikipedia and Standard 100) teaches a method as claimed in claim 23, wherein said environmental friendly nature of said coating is verified independently in accordance with a predetermined standard (See the attached NPL of the Wikipedia articles dated March 4th, 2018. The 3rd reference is the attached NPL Standard 100 from OEKO-TEX that demonstrate the standards for determining the environmentally friendly nature of a coating {See Pages 7-13 for the testing and certification procedures}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, Lipes, Holmes, Lyons, Hartman, and Wimalasiri to incorporate the teachings of OEKO-TEX to include verification of 

Regarding claim 25, Dabrazzi, Schnaars, Lipes, Holmes, Lyons, Hartman, Wimalasiri, and the NPL teach all of the elements described above.
	 However, Dabrazzi, Schnaars, Lipes, Holmes, Hartman, Wimalasiri, nor the NPL specifically teach a method as claimed in claim 24, wherein said step of coating said material includes the step of spraying said coating onto a surface of the material with a high-pressure gun.
	Lyons teaches a method as claimed in claim 24, wherein said step of coating said material includes the step of spraying said coating onto a surface of the material with a high-pressure gun (See at least [0145] and [0148] that describe the coating of a material with a nano-particle-based hydrophobic coating using a high-pressure gun).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dabrazzi, Schnaars, Lipes, Holmes, Hartman, Wimalasiri, and the NPL to incorporate the teachings of Lyons to include coating a material with a hydrophobic coating using a high-pressure gun with the motivation that the coating would protect the material from moisture, as recognized in [0145] and [0148] of Lyons.

Response to Applicant’s Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. See section 12 above demonstrating the reason for one of ordinary skill in the art to combine the prior art to rejection the claim elements of claim 1.
Further, applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731